DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is no antecedent basis for “the upper coil” or “the lower coil.”
Regarding claim 11, there is no antecedent basis for “the upper coil” or “the lower coil.”
Regarding claim 13, there is no antecedent basis for “the upper coil” or “the lower coil.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 8-9, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. [US 2017/0006706 A1.]
Regarding claim 1, Yoon et al. discloses a coil component comprising: 
- a body [10] including first, second, third and fourth coils [21, 23, 22, 24] and including a first surface and a second surface opposed in a first direction, a third surface and a fourth surface opposing each other in a second direction, and a fifth surface and a sixth surface opposing each other in a third direction; and 
- a plurality of external electrodes [31, 32, 33, 34] disposed on the body and connected to the first, second, third and fourth coils, wherein the first, second and third directions are arranged to be perpendicular to each other, the first, second, third and fourth coils are disposed to be spaced apart from each other in the first direction, a first group including the first and second coils is arranged in point symmetry with respect to a second group including the third and fourth coils about a center between the first and second groups [para 0072. ]
Regarding claim 2, Yoon et al. discloses  the first and second coils are mirror symmetrical to each other with respect to a virtual reference line disposed between the first and second coils and parallel to the second direction. 
Regarding claim 3, Yoon et al. discloses a coil center of each of the first, second, third and fourth coils is disposed on a virtual reference line parallel to the first direction and disposed on the centers of the first and second surfaces. 
Regarding claim 8, Yoon et al. discloses the third and fourth coils are mirror-symmetrical to each other with respect to a virtual reference line disposed between the third and fourth coils and parallel to the second direction. 

Regarding claim 12, Yoon et al. discloses the first and fourth coils are spaced apart from each other toward the second side surface and the first side surface of the body, respectively, with respect to the second reference line.
Regarding claim 14, Yoon et al. discloses  the body further includes an encapsulant encapsulating the first, second, third and fourth coils.
Regarding claim 15, Yoon et al. discloses each of the first, second, third and fourth coils includes a support member [11] supporting the coils. 
Regarding claim 16, Yoon et al. inherently discloses the first, second, third and fourth coils have the same shape as each other.
Regarding claim 17, Yoon et al. inherently discloses the first group and the second group have 180° rotational symmetry relative to the center between the first and second groups [figure 5.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki [JP 2017-199766] in view of Yoon et al. [US 2017/0006706 A1.]

Regarding claims 1, 4 and 9, Yazaki discloses an inductor array [figure 1] comprising:
- a body [1];
- first, second, third and fourth coils [L, L1, L2, L] disposed in the body; and
- a plurality of external terminals [2a, 2b, 2c, 2d, 2e, 2f, 2g, 2h] formed on the body and connected to the first, second, third and fourth coils.
Yazaki discloses the instant claimed invention except for the specific of the first, second, third, and fourth coils.
Yoon et al. discloses a coil component comprising: 
- a body [10] including first and second coils, and including a first surface and a second surface opposed in a first direction, a third surface and a fourth surface opposing each other in a second direction, and a fifth surface and a sixth surface opposing each other in a third direction, wherein the first coil including upper and lower coils [21, 23], the second coil including upper and lower coils [22, 24]; and 
- a plurality of external electrodes [31, 32, 33, 34] disposed on the body and connected to the first and second coils, wherein the first, second and third directions are arranged to be perpendicular to each other, the first, second, third and fourth coils are disposed to be spaced apart from each other in the first direction, a first group including the upper and lower of the first coil arranged in point symmetry with respect to a second group including the upper and lower coil of the second coil about a center between the first and second groups [para 0072. ]
It would have been obvious at the time the invention was made to use the symmetrical upper/lower coil arrangement of Yoon et al. in Yazaki for the purpose of enhancing inductances.
Regarding claim 9, Yazaki discloses the second and third coils are spaced apart from each other toward the third surface and the fourth surface of the body, respectively, with respect to a virtual reference line parallel to the first direction and disposed on the centers of the first and second surfaces. 
Regarding claim 12, Yazaki discloses the first and fourth coils are spaced apart from each other toward the second side surface and the first side surface of the body, respectively, with respect to the second reference line.
Regarding claims 10-11 and 13, Yoon et al. discloses the upper and lower coils having leading parts [figure 2] which connected to the external terminal electrodes.
	The specific length/dimension of the leading parts of the upper/lower coils relative to one another would have been an obvious design consideration for the purpose of improving external connections.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837